Order entered December 11, 1968, unanimously reversed on the law, with $50 costs and disbiusements to the appellant, and the motion for summary judgment in the sum of $15,817.30 plus interest is granted; The unconditional guarantee is an instrument for the payment of money only within the meaning of CPLR 3213. (Seaman-Andwall Corp. v. Wright Mach. Corp., 31 A D 2d 136.) The defenses sought to be asserted are insufficient as a matter of law. The defense of economic duress is without factual .basis. The defense based on defects in the merchandise sold to the principal debtor is not available to the respondent-guarantor. (Elliott v. Brady, 192 N. Y. 221.) The documentary evidence establishes the amount of defendant’s indebtedness, as well as defendant-respondent’s liability therefor. Settle order on notice. Concur—Eager, J. P., Capozzoli, McGivern, McNally and Steuer, JJ.